NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT


KRISTEN L. BELLANT,                              )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D15-2634
                                                 )
GEORGE M. BELLANT,                               )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed May 11, 2016.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Susan J. Silverman, Sarasota; and
Melton H. Little of Kallins, Little & Delgado,
P.A., Palmetto, for Appellant.

Peter J. Mackey and Drew F. Chesanek of
Mackey Law Group, P.A., Bradenton, for
Appellee.



LaROSE, Judge.


              Kristen Bellant appeals an order awarding her former husband, George

Bellant, attorney's fees and expenses he incurred in opposing her motion to compel

discovery. The trial court denied that motion. We have jurisdiction. See Fla. R. App. P.

9.030(b)(1)(A). We affirm the trial court's award of attorney's fees pursuant to Florida
Rule of Civil Procedure 1.380(a)(4). However, we vacate that portion of the order

finding that the former husband is entitled to attorney's fees because of bad faith

conduct by Mrs. Bellant and her counsel. We affirm without further comment on all

other issues Mrs. Bellant raised.

              During the parties' marital dissolution proceedings, Mrs. Bellant filed a

motion to compel the production of documents she requested in an earlier discovery

request. Although Mrs. Bellant's counsel scheduled a hearing on the motion, neither

Mrs. Bellant nor her counsel appeared at the hearing. Mrs. Bellant's counsel attributes

his absence to a scheduling oversight.

              The trial court, nevertheless, heard argument by the husband's counsel.

The trial court denied Mrs. Bellant's motion to compel, finding that the husband had

"produced all documents requested." The order on appeal ruled that the husband was

entitled to his reasonable attorney's fees pursuant to Florida Rule of Civil Procedure

1.380(a)(4).1 The order also stated that the husband was entitled to attorney's fees




              1
               That rule provides for the award of expenses of a motion as
              follows:

                     Rule 1.380(a)(4) Award of Expenses of Motion. . . .
                     If the motion [to compel] is denied and after
                     opportunity for hearing, the court shall require the
                     moving party to pay to the party or deponent who
                     opposed the motion the reasonable expenses
                     incurred in opposing the motion that may include
                     attorneys' fees, unless the court finds that the making
                     of the motion was substantially justified or that other
                     circumstances make an award of expenses unjust.

(Emphasis added.)

                                           -2-
because of Mrs. Bellant's and her counsel's bad faith.2 A successor judge denied a

motion for rehearing in which Mrs. Bellant's counsel challenged the finding of bad faith.3

              The successor judge subsequently held a hearing to address remaining

issues related to the order denying the wife's motion to compel, including the amount of

the attorney's fees to be awarded to the husband. At that hearing, Mrs. Bellant's

counsel made additional, albeit unsuccessful, arguments regarding the previously

denied motion for rehearing. The successor judge stated that he would determine the

amount of attorney's fees incurred by the husband in opposing the motion to compel but

would not revisit the issue of entitlement. The underlying dissolution case went to trial,

and the trial court entered a final judgment.

              After entry of final judgment, the successor judge held an attorney's fee

hearing. Mrs. Bellant's counsel again challenged the finding of bad faith. The

successor judge stated that it did not appear that the motion to compel was filed in bad

faith or that the underlying lawsuit was excessively litigated. Nevertheless, the

successor judge was unwilling to revisit a discovery order entered by his predecessor.

              After hearing testimony, the successor judge awarded the husband $460

for opposing the motion to compel. He made no further rulings as to entitlement or as to

the correctness of the earlier discovery order. Rather, the successor judge simply



              2
                The trial court was concerned that counsel simultaneously filed the
motion to compel and sent a letter purporting to comply with the Twelfth Judicial
Circuit's Local Rule 5 requirement of good faith effort to resolve a discovery dispute
before filing a discovery motion. The parties cited no authority for the proposition that
failing to comply with the requirement of Local Rule 5 equates to bad faith conduct.
              3
               Mrs. Bellant appealed the order finding that her husband was entitled to
attorney's fees. We dismissed that appeal as being from a nonfinal, nonappealable
order. Bellant v. Bellant, 171 So. 3d 709 (Fla. 2d DCA 2015) (table decision).
                                            -3-
completed the judicial labor necessary to conclude the matter and allow for a possible

appeal.

              The trial court correctly awarded attorney's fees under rule 1.380(a)(4)

because the trial court denied Mrs. Bellant's motion to compel. Therefore, we affirm the

attorney's fees award. However, we vacate paragraph 4 of the predecessor judge's

order on the wife's motion to compel because it fails to adequately explain what the trial

court found to have constituted bad faith by Mrs. Bellant and her counsel. We remand

with directions that the trial court strike paragraph 4 from that order.

              Affirmed in part, reversed in part, and remanded with instructions.



KHOUZAM and MORRIS, JJ., Concur.




                                            -4-